Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art discloses a system and methods for generating physician profiles concerning prescription therapy practices (Tolle et al (2002/0165736) and a system and method for patient setup for radiotherapy treatment (Falco et al 2008/0219405). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 1, 8 and 15 recites “receiving, by a computing device from a medical device, first infusion information corresponding to a first infusion of a fluid to a patient by the medical device, the first infusion information including an infusion fluid identifier, one or more first infusion parameters, and an order identifier associated with a first order for the infusion of the fluid; verifying, by the computing device, based on the first infusion information, that the first infusion is for the patient; when the first infusion is verified for the patient, electronically transmitting, from the computing device to the medical device, instructions to proceed with the first infusion, wherein the medical device is otherwise electronically prevented from performing the first infusion until the instructions are received by the medical device; receiving, by the computing device from the medical device, updated infusion information including the infusion fluid identifier, the order identifier, and one or more second infusion parameters different than the first infusion   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626